Citation Nr: 0020410	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-40 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $19,163.32.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The appellant served on active duty from September 1955 to 
September 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Committee found that the appellant's actions 
leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.  

In December 1997, the Board found that the appellant's 
actions did not constitute bad faith, fraud or 
misrepresentation and remanded the issue of entitlement to 
waiver of recovery of loan guaranty indebtedness.  The 
requested development was completed by means of a June 1999 
supplemental statement of the case (SSOC).

The appellant submitted additional relevant evidence to the 
RO in July 1999, after the issuance of the June 1999 SSOC.  
As the appellant's representative waived RO consideration of 
this evidence in July 2000, a remand to the RO for 
consideration and the issuance of an SSOC is not warranted.  
38 C.F.R. §§ 19.31, 19.37 (1999).


FINDINGS OF FACT

1.  In October 1983, the appellant and his wife obtained a 
loan guaranteed, in part, by VA, for the purchase of real 
estate located in Florida City, Florida.

2.  A notice of default dated in September 1986 and received 
by VA in July 1988 noted the first default was on April 1, 
1986.  Other documents of record note the first uncured 
default to have occurred on July 1, 1986.

3.  A foreclosure sale on the property took place in August 
1991, and the property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid its loan guaranty amount to the lender, and the guaranty 
amount of $19,163.32 was charged to the appellant.

4.  The appellant was partially at fault in the creation of 
the indebtedness.

5.  VA was not at fault in the creation of the indebtedness.

6.  Recovery of the indebtedness would not nullify the 
objective for which benefits were intended.

7.  Failure to make restitution would result in unfair gain to 
the veteran-debtor.

8.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

9.  There is no evidence showing that recovery of the 
outstanding loan guaranty indebtedness, plus interest 
thereon, would be productive of undue financial hardship or 
otherwise inequitable.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a VA guaranteed loan.  38 U.S.C.A. § 5302(b) (West Supp. 
2000); 38 C.F.R. § 1.964(a) (1999).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In October 1983, the appellant and his wife obtained a loan 
guaranteed, in part, by VA, for the purchase of real estate 
located in Florida City, Florida.  At that time, the 
appellant was employed as a fire lieutenant and his wife was 
unemployed.  The amount of the loan was $50,000.00, with a 
monthly payment of approximately $577.00.

In a notice of default dated in September 1986, received in 
July 1988, the mortgage holder informed VA that the first 
uncured default was on April 1, 1986.  That default was 
apparently cured, and a subsequent uncured default occurred 
on July 1, 1986.  The notice of default and notice of 
intention to foreclose indicated that the appellant had not 
responded to the lender's collection efforts and had sent in 
partial payments that were unacceptable. 

A summary final judgment of foreclosure was entered against 
the appellant in July 1989 and a foreclosure sale was 
scheduled for August 1989.  However, the sale was not held 
because the appellant was contesting the foreclosure due to a 
payment dispute.  A special master was appointed by the Court 
in which the foreclosure action was filed to review the 
accounting records concerning the mortgage payments.  The 
master reportedly found an $1,800.00 discrepancy in the 
accounting records.

A foreclosure appraisal completed in March 1991 showed that 
the appellant still lived in the property.  

An amended summary final judgment of foreclosure was entered 
against the appellant in July 1991 which specifically noted 
that the dispute came about substantially in part because 
funds tendered by the appellant to the lender had not been 
properly reflected in the lender's records, and thereafter, 
the appellant fell into arrears and the foreclosure ensued 
because he was unable to make the obligation current.

A foreclosure sale on the property took place in August 1991.  
The holder was the successful bidder at the foreclosure sale.

In January 1992, VA paid the holder's loan guaranty claim, 
the related loss to the government in the amount of 
$19,163.32, was charged as a debt to the appellant and 
collection efforts were initiated.  See Advice Regarding 
Indebtedness of Obligors on Guaranteed or Insured Loans, VA 
Form 26-1833, dated January 10, 1992.

The appellant submitted a claim for waiver of recovery of 
loan guaranty indebtedness in November 1992.  In a financial 
status report (FSR) received at the RO in December 1992, he 
reported that he was still employed as a firefighter, since 
February 1973.  His monthly gross salary was $4000.00.  
Average monthly expenses amounted to $2,628.00.  The 
appellant had only one installment obligation for a $680.00 
debt owed on furniture, in the amount of $120.00 per month.  
He also stated that he owed $1,500.00 to have his van 
repaired.  At that time, he owned a 1970 van and a 1981 
Toyota.

In support of his claim, the appellant has provided a copy of 
a proposed settlement of a class action lawsuit against the 
lender because of alleged violations in its mortgage escrow 
practices and procedures.  He also submitted a February 1994 
statement from his doctor indicating that he was totally 
disabled as a firefighter.

The appellant's wife also provided a written statement in 
September 1997 indicating that the default was caused by the 
lender's failure to properly record their mortgage payments 
for six months to one year.  They were then unable to pay the 
late payment fees and interest to bring the account current.  
Thereafter, she reported that the lender would make 
appointments to meet with her, her husband and their lawyer, 
only then to cancel these appointments.

The appellant has further stated on appeal that he cannot 
afford to repay the indebtedness because of illness, 
requiring a special American Heart Association diet, 
medications, and health publications, and because of all his 
property was destroyed by a hurricane.  He reportedly had to 
incur additional credit card debt to replace his destroyed 
property.  See VA Form 9, dated October 23, 1993; Written 
statement from the appellant, dated July 22, 1999.

The most recent FSR of record is dated in February 1998.  The 
appellant was married, unemployed, and 61 years old.  His 
total monthly net income was $3,498.00 (disability).  Average 
monthly expenses amounted to $2,288.00, including $575.00 for 
rent; $850.00 for food (special diet); $230.00 for utilities 
and heat; $200.00 for gas; $33.00 for health insurance; 
$200.00 for church; and $200.00 for clothing.  He also 
reported that he spent $25.00 a year on medical publications; 
$60.00 a year on medication, which was purchased every three 
months; and $55.00 on medical books when they were published.  
This amounts to approximately another $12.00 per month in 
expenses.  Assets included $635.00 cash and a 1992 van valued 
at $4,000.00.  Installment debts amounted to $650.14 a month, 
and included an automobile loan, credit cards, and a medical 
bill.  The Board calculates total monthly expenses as 
$2,950.14, leaving a positive monthly balance of income to 
expenses of $547.86.  However, the appellant later reported 
in July 1999 that his rent had increased to $876.00 per 
month, decreasing this balance to $246.86.


II.  Legal analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West Supp. 2000).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:

(1)  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965 (1999).

Regarding "fault of the debtor" defined as "[w]here actions 
of the debtor contribute to creation of the debt," the record 
reflects that the appellant bears some fault in the creation 
of the loan guaranty indebtedness.  As indicated above, he 
defaulted on his mortgage payments.  While there is evidence 
that his default was due in part to improper recording of his 
mortgage payments by the lender, that does not account 
entirely for the default.  In fact, although the Court in 
which the foreclosure action was filed found that the mortgage 
company had failed to reflect properly payments made by the 
appellant, it also entered a foreclosure judgment, recognizing 
that the appellant had not brought his account current.  It 
remained the appellant's responsibility to fulfill his legal 
obligations.  Clearly, his actions contributed, at least in 
part, to the default and resulting indebtedness.  The 
appellant was employed at the time of the default and 
thereafter until 1996; however, he failed to make any further 
mortgage payments.  There was no evidence of any decrease in 
his income.  Nor is there any evidence that he contacted VA 
for assistance.  The fault of the lender does not eliminate 
any fault on the part of the appellant.  The fact that there 
was a dispute with the lender was not a justification for the 
appellant to stop making mortgage payments.

A finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control at least partially caused or 
contributed to the default.  Thus, the default in this case is 
shown to have been caused by the actions of the appellant 
within his control for which he was legally responsible.  He 
has not presented evidence that would relieve him of 
responsibility for the circumstances that led to the default 
and related indebtedness to VA.

The second element, or "balancing of faults," requires 
weighing the fault of the debtor against the fault of VA.  
The Board finds no fault on the part of VA.  No action or 
inaction on the part of the Department brought about the 
appellant's default on his loan obligation.  No action or 
inaction on the part of the Department increased the amount 
of the indebtedness.  VA cooperated with the lender. 

Concerning the third element, "undue hardship," described 
as "[w]hether collection would deprive debtor or family of 
basic necessities," the Board finds that the appellant's 
reported monthly expense in the amount of $200.00 in February 
1998 for the church is at least partially discretionary in 
nature and therefore does not help to prove financial 
hardship.  Despite the need for a special diet, $850.00 a 
month for food, and $200 a month for clothes, also appears to 
be excessive.  All installment obligations are current, and 
nearly all of the installment obligations listed in the 
February 1998 FSR, including the automobile loan, should be 
paid in full as of the date of this decision.  The 
appellant's positive monthly balance of income to expenses in 
the amount of $246.86, when supplemented by satisfaction of 
the installment debts and elimination of discretionary 
expenses, and with prudent allocation of future monthly 
living expenses, should enable him to pay off the outstanding 
indebtedness owed to the Government without causing undue 
financial hardship.  Since 1992, he purchased a newer 
automobile and incurred additional installment debts.  The 
fact that he incurred additional installment debt obligations 
will not excuse repayment of the debt owed to the Government.  

Concerning the fourth element, whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended, there is no indication that recovering the 
loan guaranty indebtedness owed to VA would in any way defeat 
the purpose of the laws and regulations providing home loan 
guarantees to veterans.

Consideration is also given to the fifth element, that is, 
whether failure to make restitution would result in unjust 
enrichment to the debtor.  There is indication of significant 
unjust enrichment to the debtor.  The appellant defaulted on 
his mortgage obligation in July 1986, but lived in the 
property rent free until approximately March 1991.  There was 
a lengthy holdover tenancy.

Lastly, with respect to the sixth element, whether reliance 
on VA benefits resulted in the appellant relinquishing a 
valuable right or incurring a legal obligation, the appellant 
has not claimed that he relinquished any right or incurred 
any legal obligation in reliance on VA benefits, nor is there 
any evidence that he did so.

The veteran-debtor is reminded that he is expected to accord 
a Government debt the same regard given any other debt.  
After carefully weighing all relevant factors, the Board 
finds that recovery of the loan guaranty indebtedness of 
$19,163.32., plus all accrued interest, would not be against 
equity and good conscience.  38 C.F.R. §§ 1.964(a)(2), 
1.965(a) (1999).  In denying waiver in this instance, all the 
foregoing factors have been carefully weighed.  Ultimately, 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
original amount of $19,163.32, plus interest, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

